DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 26 October 2020, which papers have been made of record.
Claims 1-13 are currently presented for examination, of which claims 1-6 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group II in the reply filed on 26 October 2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Esser on 17 February 2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 1-6 (Canceled). 
Claim 7 (Currently Amended). A method for making an air spring assembly, comprising the steps of:

	providing a support ring; providing a guide tube; providing a die;
	providing a crimp tool being part of the die; providing a first clamp being part of the crimp tool;
	providing a second clamp being part of the crimp tool; providing a ridge support fixture being part of the die; [[and]]
	providing a bellow adapter being part of the die;
	positioning the support ring relative to the bellow adapter such that a portion of the bellow adapter extends through the support ring;
	positioning the bellow such that a portion of the bellow extends over the support ring and a portion of the bellow adapter;
	positioning the guide tube relative to the bellow and the support ring, such that a portion of the bellow extends into the guide tube and the guide tube is supported by the bellow adapter, and a portion of the guide tube is supported by the ridge support fixture;
	moving the first clamp towards the guide tube, applying force to the guide tube; and
	moving the second clamp towards the guide tube at the same time as the first clamp, applying force to the guide tube, and simultaneously forming a first crimp and a second crimp.

Claim 10 (Currently Amended). The method of claim 7, further comprising the steps of:
	providing a cylindrical portion integrally formed as part of the ridge support fixture; 
	positioning the guide tube such that the cylindrical portion extends into the guide tube and supports a portion of the guide tube during the formation of the second crimp as the first clamp and the second clamp apply force to the guide tube.
Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 7 and 11, the prior art of record does not explicitly disclose the steps of “moving the first clamp towards the guide tube, applying force to the guide tube; and moving the second clamp towards the guide tube at the same time as the first clamp, applying force to the guide tube, and simultaneously forming the first crimp and the second crimp,” in combination with the remaining limitations of the claims.
The nearest prior art of record does not fairly teach the limitations of the claim.  United States Patent 6,749,184 to Wode et al. teaches a method of making an air spring including using a fixture and a crimping structure to crimp a bellows to a support ring, however there is no explicit teaching of using a second crimping structure simultaneously. United States Patent 4,509,244 to Houck et al. teaches a method of using an automated crimping mechanism to crimp a bellows to a guide tube, however Houck does not fairly disclose using a second crimping structure simultaneously.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The prior art made of record is directed for forming air springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/17/2021